
	
		I
		112th CONGRESS
		1st Session
		H. R. 650
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2011
			Mr. Welch introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title XII of the Social Security Act to extend
		  the provision waiving certain interest payments on advances made to States from
		  the Federal unemployment account in the Unemployment Trust
		  Fund.
	
	
		1.Extension of provision
			 granting temporary assistance for States with advances
			(a)In
			 generalSection 1202(b)(10)
			 of the Social Security Act (42 U.S.C. 1322(b)(10)), as added by section 2004 of
			 the Assistance for Unemployed Workers and Struggling Families Act (Public Law
			 111–5; 123 Stat. 443), is amended in subparagraph (A) by striking
			 December 31, 2010 and inserting December 31,
			 2012.
			(b)Effective
			 dateThe amendment made by subsection (a) shall be effective as
			 of December 31, 2010.
			
